Citation Nr: 1537844	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-01 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

1. Entitlement to service connection for a left knee disability, to include claimed as secondary to a service-connected disease or injury.

2. Entitlement to service connection for a right knee disability, to include claimed as secondary to a service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to September 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the RO.

The Board previously remanded this issue in July 2013 and November 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the VBMS paperless claims processing system.


FINDINGS OF FACT

1. The Veteran's current left knee disability is not attributable to disease or injury sustained during her period of service; the left knee disability is not caused or aggravated by a service-connected disease or injury.

2. The Veteran's current right knee disability is not attributable to disease or injury sustained during her period of service; the right knee disability is not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2. The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in December 2009 and August 2013. The claim was last adjudicated in March 2015.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with her claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examination in connection with her claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and the medical opinions obtained in September 2013 and February 2015 are adequate with regard to the issue on appeal, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiners considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in November 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction schedule the Veteran for examination to evaluate and offer opinion as to etiology of her left and right knee disabilities, taking into account the Veteran's reported history. Here, the examiner offered an opinion in February 2015 that addresses the etiology of her left and right knee disabilities, with due consideration given to the Veteran's reported history of bilateral knee pain. Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). See also Allen v. Brown, 7 Vet. App. 439 (1995)

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Analysis

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

The Veteran contends that her left and right knee disabilities onset as a result of the general physical requirements of her active duty service. His service treatment records do not show complaints or a diagnosis of bilateral knee disabilities. She expressly denied experiencing any knee trouble on self-reports of medical history completed in October 1997, September 2002 and January 2006. Notes from an August 2006 Medical Evaluation Board proceeding reflect that her medical history was significant for right hand pain and chronic back pain but she had no other joint complaints.

Subsequent to service, private and VA medical records verify that the Veteran has current left and right knee disabilities. For example an August 2006 VA treatment record documents the Veteran's complaint of bilateral knee pain. On examination, the diagnosis was bilateral patellofemoral dysfunction. A January 2011 VA follow-up treatment record reflects an assessment of mild knee strain - resolved. An August 2011 VA treatment record documents a diagnosis of knee arthralgia stable. The September 2013 VA examination report reflects diagnoses of left knee baker cyst and patellofemoral dysfunction/chondromalacia patella. Thus, the remaining inquiry is whether left and right knee disabilities are related to service or service-connected disease or injury.

On this record, the Board finds that service connection for the current left and right knee disabilities is not warranted. Though the Veteran has current disabilities, the weight of the evidence, lay and medical, does not demonstrate a link between the onset of the current left and right knee disabilities to disease or injury sustained during a period of service. To that end, in the September 2013 report of VA examination the physician opined that it was less likely as not that the Veteran's current left and right knee disabilities were related to disease or injury sustained during a period of service. The physician noted a lack of complaints referable to knee dysfunction in service and concluded that given that there was no history of injury, there was no evidence to support the assertion that the Veteran's current knee problems were incurred in service.

Similarly, though the Veteran has current left and right knee disabilities, the evidence does not serve to link the onset of the left and right knee disabilities to a service-connected disease or injury. To that end, in the February 2015 report of VA examination the examiner opined that it was less likely the left and right knee disabilities were caused by the service-connected status post left and right foot bunionectomy or aggravated beyond normal progression by service-connected status post left and right foot bunionectomy. The physician explained that the Veteran had multiple other conditions causing her knee pain, including uncorrected pes planus, limb length discrepancy, her weight and laxity of her knee caps bilaterally. The examiner noted that there was an abnormal gait associated with the pes planus and limb length discrepancy which was associated in the past with uneven hips. This resultant abnormal gait stressed the knees causing the patellofemoral pain syndrome. The examiner stated that the bunionectomies, which were still painful at times, would not affect her gait normally. Thus, it was less than likely that the left and right knee disabilities were caused or worsened by the service-connected status post left and right foot bunionectomy.

The Board notes that these VA opinions were based on a thorough review of the medical records, taking the Veteran's history and performing examination. Also, notably, there is no competent or credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the current left and right knee disabilities and a period of the Veteran's service or a service-connected disease or injury.

The only other evidence of record supporting these claims is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to state that she has left and right knee disabilities as such is confirmed by the record.  However, she is a lay person and is not shown to be competent to establish that her left and right knee disabilities onset due to disease or injury sustained during service or service-connected disease or injury. In this case, the Veteran is not competent to offer an opinion regarding the etiology of her left and right knee disabilities. The question regarding the etiology of such a disability involves the ruling in or out of multiple potential etiologies and is complex medical issue that cannot to be addressed by a layperson. In that regard, her allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for left and right knee disabilities, to include claimed as secondary to service-connected disease or injury must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

 
ORDER

Entitlement to service connection for a left knee disability, to include claimed as secondary to a service-connected disease or injury is denied.

Entitlement to service connection for a right knee disability, to include claimed as secondary to a service-connected disease or injury is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


